                    Case 20-11413-KBO           Doc 332      Filed 07/16/20      Page 1 of 1


                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


                                                             Chapter 11
   In re:
                                                             Case No. 20-11413 (KBO)
   LVI INTERMEDIATE HOLDINGS, INC., et al.,
                                                             (Jointly Administered)
                                   Debtors,

                         MOTION AND ORDER FOR ADMISSION PRO HAC VICE

           Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac
   vice of Thomas A. Creekmore III, an attorney with Hall, Estill, Hardwick, Gable, Golden & Nelson,
   P.C. to represent Patrick Chan MD, LLC and Patrick Chan, M.D. in this action.

   Date: July 15, 2020
         Wilmington, Delaware                               /s/ Matthew P. Austria
                                                            Matthew P. Austria (DE #4827)
                                                            Austria Legal, LLC
                                                            1007 N. Orange Street, 4th Floor
                                                            Wilmington, DE 19801
                                                            Telephone: (302) 521-5197
                                                            Email: maustria@austriallc.com

                 CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

            Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
   practicing and in good standing as a member of the Bar of the State of Oklahoma and submit to the
   disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course
   of this action. I also certify that I am generally familiar with this Court’s Local Rules and with Standing
   Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has been paid
   to the Clerk of Court for District Court.

   Date: July 15, 2020
                                                    /s/ Thomas A. Creekmore III
                                                    Thomas A. Creekmore III
                                                    Hall, Estill, Hardwick, Gable, Golden & Nelson, P.C.
                                                    320 South Boston Ave., Suite 200
                                                    Tulsa, OK 74103
                                                    Telephone: 918-594-0467
                                                    Email: tcreekmore@hallestill.com

                                        ORDER GRANTING MOTION

            IT IS HEREBY ORDERED counsel’s motion for admission pro hac vice is granted.




Dated: July 16th, 2020                                          KAREN B. OWENS
Wilmington, Delaware                                            UNITED STATES BANKRUPTCY JUDGE
